   Case 1:19-mj-00475-JFA Document 11 Filed 01/10/20 Page 1 of 2 PageID# 32



                                                                                        ■



                  IN THE UNITED STATES DISTRICT COURT FOR THE


                             EASTERN DISTRICT OF VIRGINIA


                                   ALEXANDRIA DIVISION




UNITED STATES OF AMERICA                   )                Criminal No.: l:19-MJ-475
                                                            Misdemeanor



MATTHEW J. KELDO,

                      Defendant.



                   SECOND SUPERSEDING CRIMINAL INFORMATION

                             (COUNT I - Class B Misdemeanor)

THE UNITED STATES ATTORNEY CHARGES THAT:

       On or about September 14,2019, at Marine Corps Base, Quantico, Virginia in the Eastern

District of Virginia, the defendant, MATTHEW J. KELDO, did go upon a military installation

for a purpose prohibited by law, to wit: knowingly and intentionally entering Marine Corps Base

Quantico while in possession of a detectable amount of marijuana, a Schedule I controlled

substance.


(Violation of Title 18, United States Code, Section 1382)



                                                   Respectfully Submitted,

                                                   G. Zachary Terwilliger
                                                   United States



                                                   Garland W.Row!
                                                   Special Assistant United States Attorney
Case 1:19-mj-00475-JFA Document 11 Filed 01/10/20 Page 2 of 2 PageID# 33
